On an appeal from part of an order denying as to certain items the defendant’s motion for a bill of particulars and from other provisions of the order, order in so far as an appeal therefrom Is taken, affirmed, with twenty-five dollars costs and disbursements; the particulars to be furnished within five days from the entry of the order hereon. _ On an appeal from part of an order granting defendant’s motion for *769leave to serve an amended answer to the amended complaint, but excluding from the proposed amended answer two proposed affirmative defenses, order in so far as an appeal therefrom is taken, affirmed, with twenty-five dollars costs and disbursements. The answer may be served within five days from the entry of the order hereon. Ho opinion. Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ., concur.